Citation Nr: 1728383	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 1961.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a videoconference hearing before the Board in November 2016, but he cancelled his request by a letter dated on November 4, 2016.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that manifested in service or within one year thereafter or that is otherwise related to his military service.  

2.  The Veteran does not have bilateral hearing loss that manifested in service or within one year thereafter or that is otherwise related to his military service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Bilateral hearing loss was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran filed his March 2013 claims for service connection as a fully developed claim (FDC) pursuant to the VA's program to expedite VA claims. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify. 

Additionally, the Veteran received this notice in the information accompanying the VA Form 21-526EZ, and he submitted an FDC certification along with his March 2013 claim, prior to the RO's initial decision on that claim in June 2013.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain. 38 U.S.C.A. § 5103A(c) (West 2016); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus in May 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2013 VA examiner's report and opinion are adequate to decide the case.  The opinion sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiner's opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, as well as evidence related to both in-service and post-service noise exposure.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2016).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II. Governing Law

The Veteran has claimed that his current tinnitus and bilateral hearing loss are due to noise exposure during his military service.  Specifically, he has asserted that he was exposed to noise while in the military band, in addition to noise produced by weaponry and aircraft.  See March 2013 VA Form 21-4138. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2016). 

To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2016).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, tinnitus and sensorineural hearing loss are considered chronic diseases for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 25 (2015)(holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma). 

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III. Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for tinnitus and bilateral hearing loss. 

According to the Veteran's DD-214, he served 2 years and 11 months in the Army, serving primarily as a brass instrumentalist.  He has also reported having noise exposure from various guns and aircraft while in service.  He has asserted that his current tinnitus and bilateral hearing loss are caused by his in-service noise exposure.  See March 2013 VA Form 21-4138.
 
The Veteran's service treatment records do not document any complaints, diagnosis, or treatment for tinnitus or hearing loss.  In fact, in the Veteran's March 1961 report of medical history, he indicated that he did not have any ear trouble.  A clinical examination at that time also found his ears and drums to be normal.

Following his separation from service, there is no indication in the record to suggest that the Veteran sought treatment for tinnitus or hearing loss, and there is no evidence of either disorder within one year of his military service.  Indeed, the Veteran did not complain of tinnitus or hearing loss for many years following his separation from service.  Nor has he specifically asserted that his hearing loss and tinnitus began in service or within one year thereafter. See e.g. May 2013 VA examination report.

Based on this evidence, the Board finds that neither tinnitus, nor manifestations sufficient to identify the disease entity, was shown during service.  Similarly, the Board also finds that neither hearing loss, nor manifestations sufficient to identify the disease entity, was shown during service.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while tinnitus and sensorineural hearing loss are chronic diseases under 38 C.F.R. § 3.309(a), no notations of the diseases or any characteristic manifestations of tinnitus or hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and tinnitus and bilateral hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, the Veteran has not specifically asserted continuity of symptomatology since service.  Nor is there any medical evidence suggesting a continuity of symptomatology.  Thus, the remaining question is whether his current hearing loss and tinnitus are otherwise related to his military service, including his noise exposure therein.

In this regard, the Veteran was afforded a VA examination to determine the etiology of his claimed hearing loss and tinnitus.  During the examination, the Veteran reported having military noise exposure from various guns, as well as aircraft.  The Veteran reported that he was not certain as to the onset of his tinnitus, but felt as though it had been going on for approximately five to ten years prior to the examination.  See May 2013 VA Examination.  

The examiner completed the examination of the Veteran and reviewed the Veteran's claims file.  In regard to tinnitus, the examiner opined that, due to the relatively recent onset of the Veteran's hearing loss and tinnitus, his tinnitus was more likely due to age-related changes in hearing and less likely due to in-service noise exposure that occurred between 1958 and 1961.  

In regard to the Veteran's hearing loss, the Veteran was unable to provide the May 2013 VA examiner an exact estimate of when his hearing problems began; however, he noted gradual changes in hearing through the years.  The Veteran stated that he did not recall having had difficulties with communication prior to his retirement at age 70.  In fact, the first reported sign of hearing loss was the purchase of an over-the-counter amplifier, which occurred approximately two to three years prior to the May 2013 VA examination.  

The examiner opined that the Veteran's hearing loss was more likely due to age-related changes and less likely than not caused by in-service noise exposure.  In her rationale, the examiner noted that the Veteran's hearing loss was compared to the ISO 1999 database for age-related hearing loss in men and found that the Veteran's hearing loss was within 10 decibels of the expected hearing loss for a man of his age.  Further, the examiner stated that the Veteran's hearing loss did not demonstrate a characteristic noise notch that would be suggestive of noise damage.  

The Board does acknowledge the Veteran's assertion in his September 2014 VA Form 9 that the VA examiner told him to guess how long he had hearing loss and that he answered that he had had the disorder for a long time.  However, as noted above, the examiner did indicate that the Veteran was unable to provide an exact estimate of when his hearing problems began.  Thus, she relayed such information in the report and took it into account in rendering her opinion.  Moreover, the fact that the Veteran reports in the VA Form 9 that he had to guess implies that he could not recall the onset, which lends further credence to her report.  As noted above, the Veteran has never stated that his hearing loss and tinnitus actually began in service or that he noticed any such problems therein.

There is no other medical opinion indicating that the Veteran's hearing loss and tinnitus are related to his military service.

The Board has also considered the statements of the Veteran asserting that his current tinnitus and hearing loss are related to his military service.  However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's lay assertions in this regard.  The examiner reviewed the claims file and the Veteran's own reported history, and she has training, knowledge, and expertise on which she relied to form his opinion.  She also provided a rationale for the conclusion reached.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus and hearing loss. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for tinnitus and hearing loss is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


